Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 1 of 7

wee ly

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

444 USashunag tom ot Complaint for Employment
Ahadleea Mol Qyoo ] | Discrimination
4

(Write the full name of each plaintiff who is filing Case No.

 

this complaint. If the names of ail the Plaintifs (io be filled in by the Clerk’s Office)
cannot fit in the space above, please write “see

attached in the space and attach an additional Jury Trial: Oyes No
page with the full list of names.) (check one)

-against-
DFM wie.
9407 Keck Tland Ave,
MP6 Md Qieos
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see

attached” in the space and attach an additional
page with the full list of names.)

 

 
Case 1:20-cv-01183-JKB Document 1 Filed 05/11/20 Page 2 of 7

I The Parties to This Complaint —
A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Alburds Kose. Cowes
Street Address HE 9 Leno ao tar St
A berleen © Harford Ce.

City and County
State and Zip Code _Aberelaen 3 Mf) Zee /
Telephone Number _ 4/¢4.3-45.9- 099 1

E-mail Address Glluao. 6 barnes. nal? Ona. mot
qleutorbarnes O4NS+$ Ba martes Come

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed. ,

Defendant No. 1

 

 

Name D PAWL
Job or Title Emplo yer
(if known)

Street Address GHOT “Keck dsla nel dle,
City and County Aberdeen APS Ha rford (3 :

 

 

 

 

State and Zip Code Hd Jicel
Telephone Number Alo- 3p6- S19
E-mail Address un Knaon

(if known)
II.

iil.

Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 3 of 7

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

O

Title VI of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans —
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
rom the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

 

 

a Relevant state law (specify, if known):
CI Relevant city or county law (specify, if known):
Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as

briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that

caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim ina separate paragraph. Attach
additional pages if needed.
Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 4 of 7

A. The discriminatory conduct of which I complain in this action includes (check all
that apply}:
(1. Failure to hire me.
O Termination of my employment. -
Lf Failure to promote me.
O Failure to accommodate my disability.
A Unequal terms and conditions of my employment.
C1 . Retaliation.
O Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal

district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Méej 2017
tT

C. I believe that defendant(s) (check one):

mr is/are still committing these acts against me.

oO :

explain):

Mm Ooandgagg

is/are not still committing these acts against me.

Defendant(s) discriminated against me based on my (check all that apply and

race

 

color |

 

gender/sex

 

religion

 

national origin
age. My year of birth is . (Give your year of birth

- only if you are asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

Mission oF C
Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 5 of 7

The facts of my case are as follows. Attach additional pages if needed.

A penton 10s posted. Ar @ pohopor, Gia LT wns
frat Ly wy [tthage- te Nbt aatly bor hupalste
Totes Aled qualbred ter Kucause Z Worflec.
Chit. was Striped Eta 12 have. pore,
TaN MOB Melua Te Gualltd GA a leat.

4 7
ten later tivds pest push ¢ bv juste lad
Jt YAS Torramd tat vohich in ohe i itlucledl al tear
(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity

Commission, or the charge filed with the relevant state or city human rights

E.

division.)

IV. Exhaustion of Federal Administrative Remedies

It is my best recollection that | filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

Litiust- 2, 2b17

B. The Equal Employment Opportunity Commission (check one):

A.

O has not issued a Notice of Right to Sue letter.
[ issued a Notice of Right to Sue letter, which I received on (date)

a . . ‘ 1
Gatti. Patie lise Mnaljiss Ait 1§, 9214
(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

Only litigants aileging age discrimination must answer this question,

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory

conduct (check one):

O 60 days or more have elapsed.
O less than 60 days have elapsed.
Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 6 of 7

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

actual or punitive money damages.

Re gubshiing the NOG fdstion, Cop wt the interest
Dunitive damages fet the. Aneontel t G/20, 200. Fo
He (hati feciedacl- dann ; the! ELD plows Lme-
Dofeine, harassed me. unikl TF atemg 18 4¢e
a lestiainins 6VaEr, tifa. Hie PRTG on buted. br bbe: Boxtaon,
whith L had-t call police-ons Cause hahatie ee ene
(e- wetter 3. denied m gupply t clean fast’
leg sey ne Parhes pa +o O70 ‘Bro, me, Alenatedd me, Lrom woe y
Roles. bo Allo me te Sater the fehlebv ec Centers Cenk
se tmpes Shes febise OO freak es a eae
ov her employ ee. oy BYINF rey Gusat es
<—© alndeds chad GilC AMG ws

spor te be EA
a “eee ORL
Case 1:20-cv-01183-JKB Document1 Filed 05/11/20 Page 7 of 7

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 5) 15 | Je , 2020
Signature of Plaintiff (Lite {Koo Carne)

Printed Name of Plaintitt Allbuto “Hose ames,

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: 20 |

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 
